Title: From George Washington to Allan McLean, 26 October 1755
From: Washington, George
To: McLean, Allan



To Mr Commissary McLean.
[Fort Cumberland, Md., 26 October 1755]

You are to see that the arms here in Store be immediately inspected

by Mr Frasier; and those fit for duty, to be packed in Chests to be sent down to Winchester—the remainder to be repaired by Mr Frasier. You are to see that as many of the Country Waggons as you have Harness and Horses for, be fitted out immediately. You are to engage all the Coopers you can to make and repair Barrels for the Beef, &c. You are to apply to Major Lewis, who will let you have those that came up with his party.
You are to receive and take an exact account, of all the Corn which is brought in here from the neighbouring plantations, which together with the Oats in Store, is to be delivered out only for the publick use, unless by particular Orders from me. You are to send down a Barrel of Flints with the arms, to Winchester, and about two thousand weight of Flour, for the two Companies of Rangers; twelve hundred of which to be delivered Captain Ashby and Company, at the Plantation of Charles Sellars—the rest to Captain Cockes’ Company, at Nicholas Reasmers.

G:W.
October 26th    

